Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 16, 2015

                                     No. 04-15-00416-CV

                      IN THE INTEREST OF A.H., A.H., AND A.H.,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00033
                        Honorable Brenda Chapman, Judge Presiding


                                       ORDER
       In this accelerated appeal of the June 23, 2015 order terminating appellant mother’s
parental rights, her brief was due to be filed with this court on August 17, 2015. See TEX. R.
APP. P. 38.6(a). She timely filed a motion for a twenty-day extension of time to file her brief
which we granted. Her brief was due on September 8. 2015.
      On September 11, 2015, she filed a second motion for extension to file the brief, and on
September 14, 2015, she filed the brief.
       Appellant mother’s motion is GRANTED; her brief is deemed timely filed.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court